CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form N-1A of our report dated April18, 2011, relating to the financial statements and financial highlights which appear in the February 28, 2011Annual Report to Shareholders of The Empire Builder Tax Free Bond Fund, which are also incorporated by reference into the Registration Statement.We also consent to the references to us under the headings "Financial Highlights", "Independent Registered Public Accounting Firm" and "Financial Statements" in such Registration Statement. /s/ PricewaterhouseCoopers LLP Columbus, Ohio June 27, 2011
